Exhibit 10.4 RIVERDALE MINING INC. SENIOR PROMISSORY NOTE **$2,000.00 (Two Thousand Dollars)** 1. FOR VALUE RECEIVED, RIVERDALE MINING INC. , a Nevada corporation (the "Borrower"), hereby promises to pay to the order of CRG Finance AG (" Lender ") , at such time, place and in such manner as Lender may specify in writing, the principal amount of **$2,000.00 (Two Thousand Dollars)** (the " Principal ") pursuant to the terms and conditions specified herein (this “Note”). The Borrower shall pay interest on the outstanding principal of this Note at the annual rate of ten percent (10.0%) per annum, calculated based on a year of 365 days and actual days elapsed (the “ Interest ”). 2. The Borrower hereby promises to pay to the order of the Lender the Principal and all Interest due thereon within thirty calendar (30) days upon delivery to the Company of written demand by the Lender (the “Due Date”), at such place and in such manner as Lender may specify in writing. This Note is hereby deemed by the Borrower to be senior to any and all other shareholder loans previously made to the Borrower and shall be paid in full prior to repayment by the Borrower of any other such shareholder loans. 3. Any and all fees, costs, expenses and disbursements charged by financial institutions with respect to wire transfer or other transmittal charges incurred in connection with delivery of the Principal from the Lender to the Borrower shall be deemed to have been received by the Borrower from the Lender and all such amounts shall be included in the calculation of Principal hereunder. 4. This Note shall not be transferable by Borrower and the Borrower may not assign, transfer or sell all or a portion of its rights and interests to and under this Note to any persons and any such purported transfer shall be void ab initio. The Lender may transfer and assign this Note at its sole discretion. 5. The failure at any time of the Lender to exercise any of its options or any other rights hereunder shall not constitute a waiver thereof, nor shall it be a bar to the exercise of any of its options or rights at a later date. All rights and remedies of the Lender shall be cumulative and may be pursued singly, successively or together, at the option of the Lender. The acceptance by the Lender of any partial payment shall not constitute a waiver of any default or of any of the Lender's rights under this Note. No waiver of any of its rights hereunder, and no modification or amendment of this Note, shall be deemed to be made by the Lender unless the same shall be in writing, duly signed on behalf of the Lender; and each such waiver shall apply only with respect to the specific instance involved, and shall in no way impair the rights of the Lender in any other respect at any other time. Page 1 of 4 RIVERDALE MINING INC
